UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6128



MILTON JOSEPH TAYLOR,

                Petitioner - Appellant,

          v.


LISA HOLLINGSWORTH, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:07-cv-00970-DKC)


Submitted:   May 29, 2008                     Decided:   June 4, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Joseph Taylor, Appellant Pro Se. John Walter Sippel, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Milton Joseph Taylor, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000)    petition.       We   have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Taylor v. Hollingsworth, No. 8:07-cv-00970-DKC

(D. Md. Oct. 30, 2007).        We dispense with oral argument because the

facts    and    legal   contentions     are    adequately   presented     in    the

materials      before   the    court   and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 2 -